Title: To James Madison from James Monroe, [ca. 15 June] 1813
From: Monroe, James
To: Madison, James


[ca. 15 June 1813]
I have not seen Mr. Tazewell & therefore can add nothing to what I have already said respecting genl. Taylor. I am under a strong impression that Winder, Howard & Taylor ought if possible to be appointed. Perhaps, if there should be any difficulty in the business, it may be well, to send in only a part of the nominations to day. By the above, I do not mean, that Parkers pretentions ought to be overlooked.
